Title: To George Washington from James Anderson (of Scotland), 8 February 1798
From: Anderson, James
To: Washington, George



Honoured Sir
London 8th Feby 1798

I have been favoured with your much esteemed favour of the 4th Novr last which came to hand about ten days ago. It gives me great pleasure to learn that you are in good health, and enjoying in peaceful serenity your well earned lawrels. That you may long continue to do so is the sincere wish of not me alone, but also of almost every person in Europe.
I am glad to find that the gardener has the appearance of giving you satisfaction, tho’ I confess the circumstance of his pretended wife has not tended to diminish my doubts—Every kind of deception I dislike, tho’ I am sensible that the world annexes so little blame to some kinds of it, as to make persons who are in other respects very upright disregard them: nor ought we to look for great minds every where. I shall be very much disappointed if he does not serve you well, and exceedingly vexed at it.
I thank you for your kind wishes to myself and family—nothing affords me more pleasure than the hope I may now reasonably entertain that they will act the part of honest independent men in their progress through life. I had only one secret in bringing up a family which is not generally practized, and that was to avoid getting rich myself, and taking great care at the same time that they should all be firmly convinced at a very early period of their life that this was the case. Their companions indeed assisted me in this respect. That circumstance, conjoined with the horror that both their mother and me always expressed at the idea of appropriating the goods of another to their own use, whether under the delusive name of gaming, or bankruptcy or otherwise, or at any kind of duplicity or perversion of truth, made strong impressions on their

minds. It was fortunate also that they had an opportunity of observing that the respect of the world was not invariably attached to wealth; an erroneous idea which too often is suffered to seduce the infant mind. How unfortunate are those children who have vain and foolish mothers in comparison of others—for a circumstance of this kind often lays the foundation of inevitable misery through life.
Soon after my arrival here from Scotland I fell bad of a fever, which confined me about four weeks. It left me weak, with a languid depression on my spirits, which made me shun every exertion for a great while—I am now, thank God, returned nearly to my former state, and hope I shall soon regain that placid serenity which is usual to me—I have been urged to engage once more in a literary enterprise, and it begins to wear such a seducing aspect that I am not certain but I may be drawn into it—Agriculture is proposed to be one principal department in this work—Natural history another—by which last I mean a general view of the phenomena of nature the causes of these as far as they are known, and their influences in this universe. This is a noble and inexhaustible theme to engage the mind of a man advancing in years, who wishes to free himself as much as he can from those little objects that form the perplexities of life. The remaining part of the work will be appropriated to miscellaneous disquisitions on arts and literature—Party politics, the bane of human society at present, will be entirely excluded—Polemical wranglings avoided—and that kind of delusive arguing which has now acquired the name of metaphysical reasoning which proceeds upon hypothetical assumptions, or facts ill ascertained, and which is now unfortunately adopted too often in physical disquisitions as well as metaphysical speculations, properly so called, will be guarded against with the most studious care. In regard to its mode of publication, it will be periodical (monthly)—I am particularly fond of that mode of publication because truth can thus be gradually impressed on the mind by little and little, which would have been totally rejected had it been administred in larger doses. I please myself for the present at least by contemplating the possibility of being thus of some utility during the time I shall be suffered to remain on this little theatre. It is an innocent amusement I seek, and such a recreation as may give play to the active powers of the mind. If I shall attain these my object will be accomplished.

Vouchsafe Honoured Sir—to accept my best wishes for your welfare in all respects—I ever am—with the most sincere esteem and respect your much obliged and most obedt Hue Servt

Jas Anderson


P.S. I saw Mr Colquhoun a few days ago—The circumstance of the times still prove unfavourable—but notwithstanding the general clamour here, there are evident indications of their begining to better—Be assured nothing further will be done without your particular instructions than general communing—no specific bargn can be made without your official approbation.

